DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6, 7, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach the portions of the outer electrodes arranged between the grounding sheet and the lower die configured to contact each other as shown in Fig. 9.  Regarding claim 11, the prior art of record does not teach a probe card device wherein all of the outer electrode is arranged in the corresponding grounding holes as shown in Fig. 8.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe card device, comprising:
wherein in each of the conductive probes, a part of the outer electrode abuts against the grounding sheet and corresponds in position to the middle segment, and the outer electrodes of the conductive probes are electrically connected to each other through the grounding sheet, portions of the two outer electrodes arranged between the grounding sheet and the lower die are able to contact with each other, in combination with all other elements of claim 1.

Claims 2-4 and 6-7 are also allowed as they further limit claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fails to teach a probe card device, comprising:
wherein all of the outer electrode is arranged in the corresponding grounding hole and abuts against an inner wall defining the corresponding grounding hole, and the outer electrodes of the conductive probes are electrically connected to each other through the grounding sheet, in combination with all other elements of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868